         Case 2:20-cv-06341-WB Document 27 Filed 04/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: MUSEUM OF AMERICAN                                 CIVIL ACTION
 JEWISH HISTORY D/B/A NATIONAL
 MUSEUM OF AMERICAN JEWISH
 HISTORY,
                Debtor.                                    NO. 20-6341

 MUSEUM OF AMERICAN JEWISH
 HISTORY,
              Appellant,

               v.

 UMB BANK, N.A., DIME COMMUNITY
 BANK,
                  Appellees.

                                          ORDER

       AND NOW, this 6th day of April, 2021, upon consideration of Appellant Museum of

American Jewish History’s brief (ECF 18), Appellees UMB Bank, N.A. and Dime Community

Bank’s brief (ECF 23), and Appellant’s brief in reply thereto (ECF 25), IT IS HEREBY

ORDERED that the decision and order of the Bankruptcy Court are AFFIRMED.

       The Clerk of Court is hereby directed to CLOSE this case for statistical purposes.



                                                   BY THE COURT:

                                                   /S/WENDY BEETLESTONE, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
